Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/7/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/418517 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s reasons for allowance
Claims 1-20 are allowed over prior art of record.
The following is an examiner's statement of reasons for allowance: 
    For Claims 1 and 18, the closest prior art of record US 20130323585 teaches a battery having a graphene strip with intervening insulation strips, however the prior art neither teaches nor would it be obvious to modify the reference to include the limitations of “a lighting component wherein the energy storage assembly is a Graphene stack 
battery that includes a Graphene strip that is a folded Graphene strip with a folded serpentine shape having intervening insulation strips disposed between a plurality of folded Graphene strip portions with leads at the two ends of the Graphene strip”.
 	Claims 2-17 and 19-20 are allowable because of their dependency status from claims 1, and 18.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

     Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Fatima N Farokhrooz/
Examiner, Art Unit 2875